FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                      UNITED STATES COURT OF APPEALS                 August 10, 2016
                                                                   Elisabeth A. Shumaker
                                   TENTH CIRCUIT                       Clerk of Court


 MICHAEL A. COLLINS,

          Plaintiff - Appellant,
                                                        No. 16-1193
 v.                                             (D.C. No. 16-CV-00377-LTB)
                                                          (D. Colo.)
 CFAM FINANCIAL SERVICES,
 LLC, a/k/a Consumer Finance Asset
 Management, LLC, jointly and
 severally liable,

          Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before KELLY, HOLMES, and MORITZ, Circuit Judges. **


      Plaintiff-Appellant Michael A. Collins, appearing pro se, appeals from the

district court’s dismissal of his claim, for lack of jurisdiction under the Rooker-

Feldman doctrine. Collins v. CFAM Fin. Servs., No. 16-cv-00377-GPG (D. Colo.

Mar. 18, 2016). The court also denied Mr. Collins’ motion to alter or amend the

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
judgment. Collins v. CFAM Fin. Servs., No. 16-cv-00377-LTB (D. Colo. Apr.

18, 2016). We affirm for substantially the same reasons as given by the district

court.

         Mr. Collins filed suit against CFAM Financial Services (CFAM) alleging

violations of the Fair Debt Collection Practices Act (FDCPA), the Fair Credit

Reporting Act (FCRA), the Colorado Consumer Protection Act (CCPA), and

various state laws. He claimed that adverse information in a credit report was

false. After reviewing the federal complaint, the district court determined that

Mr. Collins was actually challenging the disposition in a similar state court case

brought by Mr. Collins. Mr. Collins now claims that an employee of the

defendant committed “extrinsic fraud” on the court in a sworn affidavit by stating

he was not a “debt collector.”

         Federal courts, other than the United States Supreme Court, lack

jurisdiction to review state court decisions either via direct review or review of

cases “inextricably intertwined” with a prior state court judgment. See D.C.

Court of Appeals v. Feldman, 460 U.S. 462, 486 (1983); Rooker v. Fid. Tr. Co.,

263 U.S. 413, 415-16 (1923). Known as the Rooker-Feldman doctrine, this

concept bars parties from “seeking what in substance would be appellate review

of the state court judgment in a United States district court, based on the losing

party’s claim that the state judgement itself violates the loser’s federal rights.”

Johnson v. De Grandy, 512 U.S. 997, 1005-06 (1994).

                                         -2-
      As the district court explained, Mr. Collins could only prevail on his claims

were we to review and reject the state court findings. This brings his claims

within the purview of the Rooker-Feldman doctrine. See Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 291-92 (2005). If Mr. Collins wishes to

raise his extrinsic fraud on the court claim, state court would be the place. See

Tal v. Hogan, 453 F.3d 1244, 1256 n.11 (10th Cir. 2006) (citing Rooker, 263 U.S.

at 415) (stating that errors, including fraud, in state court cases should be

reviewed and settled through the state appellate process).

      Therefore, we affirm for substantially the same reasons given by the district

court and deny IFP status for the purpose of appeal.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                         -3-